Citation Nr: 9905795	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  95-24 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

The propriety of the initial evaluation assigned for the 
veteran's service-connected bipolar affective disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1982 to March 
1988 and again from July 1989 to August 1993.

This case comes to the Board of Veterans' Appeals (Board) 
from an RO decision of March 1994, which granted the veteran 
service connection with a 10 percent disability rating for 
bipolar affective disorder with history of chronic headaches. 
		
A transcript of the veteran's testimony before a hearing 
officer at the RO in June 1995 is on file.

In October 1997, the Board remanded the veteran's case for 
additional development.


REMAND

The veteran and his representative contend that the veteran's 
service-connected bipolar disorder is more severe than the 
current rating indicates.  

The Board finds the veteran's claim for increased 
compensation benefits is well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.159 (1998); Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).

In October 1997, the Board remanded the veteran's claim with 
instructions, pursuant to Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991), to have the veteran's service-connected 
disorder rated under both the old and the new rating 
criteria.  Additionally, the remand instructions directed the 
RO to contact the veteran in an attempt to secure copies of 
any additional records of treatment for his service-connected 
disorder and to schedule the veteran for a new VA 
examination. 

Records on file indicate that the veteran has since moved 
from South Carolina to Tennessee and that the veteran was 
sent correspondence regarding the remand at both his old and 
his new address.  While he did not respond with an indication 
that pertinent additional medical records existed, the 
veteran did appear for a VA examination at the Nashville VA 
Medical Center.  A record of the examination is on file.  

The report of the July 1998 VA psychiatric examination, 
however, contains a statement by the physician that he had 
not been provided a copy of the old and the new rating 
criteria and, therefore, he was not able to address the 
specific criteria, as requested by the Board.  Although the 
examination report seems otherwise adequate, it is clear that 
the examiner was not afforded the opportunity to comment on 
the rating criteria which form the basis for the RO's and the 
Board's decision regarding the proper evaluation to be 
assigned.  Therefore, the veteran should be reexamined and 
the examiner should be provided with a copy of the rating 
criteria.

In Fenderson v. West, No. 96-947 (U. S. Vet. App. Jan. 20, 
1999), the United States Court of Veterans Appeals (Court) 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder. he facts found - 
"staged" ratings.  The RO has not considered whether staged 
ratings are appropriate in this case and must do so.  

The veteran and his representative were sent a supplemental 
statement of the case in October 1996, but no VA Form 646, 
Statement of Accredited Representation in Appealed Case, has 
been associated with the claims file.  To ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran's service 
representative to determine if it will 
continue to represent the veteran.  If it 
is determined that the veteran's service 
representative, listed as the South 
Carolina Division of Veterans Affairs, 
can no longer represent the veteran who 
is now living in Tennessee, then the 
veteran should be given the opportunity 
to choose a new representative.

2.  The RO should appropriately contact 
the veteran and request the names, 
addresses and approximate dates of 
treatment of all health care providers 
(VA and non-VA) who have treated him for 
psychiatric problems since March 1994.  
When the veteran responds and provides 
any necessary authorizations, the named 
health care providers should be contacted 
and asked to submit copies of all medical 
records documenting their treatment which 
are not already in the claims folder.  
All records obtained should be associated 
with the claims folder.

3.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the severity of his bipolar 
disorder.  In connection with the 
evaluation of the veteran, the examiner 
should carefully review the claims 
folder.  The examiner should also review 
the old and the new rating criteria for 
mental disorders, copies of which should 
be provided to him or her.  All indicated 
tests should be conducted and the 
findings of the examiner must address the 
presence or absence of the manifestations 
described in both the revised rating 
schedule and the previous rating 
criteria.  The examiner should also 
provide an opinion on the degree of 
social and industrial impairment due to 
the service-connected psychiatric 
disorder.  The examiner should also 
assign a numerical code on the GAF Scale, 
based upon the severity of the veteran's 
service-connected psychiatric disorder.  
The examiner should also include an 
explanation of the score assigned, as it 
pertains to social and industrial 
impairment of the veteran due to bipolar 
disorder.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  The RO should 
consider whether staged ratings are 
appropriate in this case, in accordance 
with the decision of the Court discussed 
above, and should apply the most 
favorable rating criteria, with an 
explanation of the reasoning used to 
determine which is more favorable.  If 
the benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case which contains a 
summary of the relevant evidence and a 
discussion of the applicable law and 
regulations, including amendments to 
38 C.F.R. § 4.132.  The supplemental 
statement of the case should contain a 
discussion of the reasoning employed to 
determine the more favorable rating 
criteria.  The veteran and representative 
should be given the opportunity to 
respond to the supplemental statement of 
the case, including, as appropriate, the 
completion by the representative of VA 
Form 646.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


